Exhibit 10.14







Exhibit 5.4(d)




Escrow Agreement




This Escrow Agreement (the “Agreement”) is made this 3rd day of June, 2014, by
and between Westcott Products Corporation, a Delaware corporation (“Parent”);
Jenson Services, Inc., a Utah corporation (“Jenson Services”); and Brunson
Chandler & Jones, (the “Escrow Agent”).




RECITALS:




WHEREAS, Parent has entered into an Agreement and Plan of Merger (the “Merger
Agreement”) between Parent; Dala Acquisition Corp., a Nevada corporation and a
wholly-owned subsidiary of Parent (“Merger Subsidiary”); Dala Petroleum, Inc., a
Nevada corporation (“Company”) and wholly-owned subsidiary of Chisholm Partners
II, LLC, a Louisiana limited liability company (“Company Shareholder” or “Sole
Company Shareholder”); and Company Shareholder; and




WHEREAS, Jenson Services has agreed to deposit 200,000 shares of $0.001 par
value common stock of Parent comprised of “restricted securities” as defined in
Securities and Exchange Commission (the “SEC”) Rule 144 (the “Escrowed Shares”)
to be held by the Escrow Agent for a period of two (2) years (the “Escrow
Period”) as security for any claim against Parent related to its outstanding
capitalization as described in Parent’s Information Statement dated and mailed
to its shareholders on November 29, 2006, and filed with the SEC on November 28,
2006 (“Parent Information Statement”), or otherwise related to its
capitalization, or any material breach of Parent’s representations and
warranties contained in Section 3 of the Merger Agreement; and




WHEREAS, as a result of the “Re-capitalization” approved in the Parent
Information Statement, the then outstanding common stock of Parent was reverse
split on a basis of 250,000 for one, with each fractional share being rounded up
to the nearest whole share, and immediately thereafter, a 200 for one dividend
was declared, pro rata to all shareholders, with a mandatory exchange required
to receive the dividend, and with appropriate adjustments to the capital
accounts of Parent, and the Re-capitalization and deposit of the Escrowed Shares
are believed to be more than sufficient to satisfy any claim for shares related
to the capitalization issues outlined in the Information Statement; and




WHEREAS, the Escrow Agent has agreed to hold the Escrowed Shares for all
purposes of this Agreement;




NOW, THEREFORE, IT IS AGREED:




1.

Deposit, Use and Return of Escrowed Shares




1.1

Jenson Services hereby deposits the Escrowed Shares with the Escrow Agent, to be
held, disbursed, transferred, conveyed, cancelled or otherwise utilized by
Parent for a period of two (2) years as security for any claim against Parent
related to its outstanding capitalization as described in Parent Information
Statement or otherwise related to its capitalization, or any material breach of
Parent’s representations and warranties contained in Section 3 of the Merger
Agreement.  Jenson Services shall require its authorized officers to sign such
stock certificates as may be required by Parent or Escrow Agent to implement
this Agreement and the utilization of the Escrowed Shares as contemplated
hereunder, including having its officers duly authorized in appropriate
corporate resolutions and the obtaining of “Medallion Signature Guarantees” of
such signatures on any such stock certificates.




1.2

The Escrow Agent is empowered, without further qualification, to deliver to
Parent the number of Escrowed Shares requested of Parent’s Board of Directors
(the “Board”) to satisfy any claim made for shares of common stock by any person
not listed on Parent’s shareholders list as of the Effective Date of the Merger
Agreement (as defined therein), based solely on such Board’s good faith
determination that any such claim is supported by reasonable evidence and should
be honored.








--------------------------------------------------------------------------------













1.3

The Escrow Agent is also empowered to deliver to Parent, subject to 15 days
notice being provided to Jenson Services the (the “Demand Notice”) to allow it
to cure any material default in any representations and warranties of Parent in
Section 3 of the Merger Agreement, such portion of the Escrowed Shares as shall
be equal to the damages actually caused by any such breach to Parent, with the
valuation of the Escrowed Shares for any such purpose being: (i) during the
first year of the Escrow Period, 50% of the average trading price of Parent
common stock on its most recognized national market for the previous 10 days
prior to the Demand Notice to Jenson Services, and (ii) during the second year
of the Escrow Period, 100% of the average trading price of Parent common stock
on its most recognized national market for the previous 10 days prior to the
Demand Notice to Jenson Services (the “Determined Value”).




1.4

Any Escrowed Shares remaining at the end of the Escrow Period after satisfaction
of any claims in Sections 1.1, 1.2 and 1.3, shall be promptly returned to Jenson
Services.




2.

Escrow Agent Duties and Responsibilities




2.1

The duties and obligations of the Escrow Agent shall be determined solely by the
express provisions of this Agreement, and the Escrow Agent shall not be liable
except for the performance of such duties and obligations as are specifically
set out in this Agreement, and no duties, obligations or responsibilities shall
be inferred or implied against the Escrow Agent, and any permissive rights of
the Escrow Agent hereunder shall not be construed as duties.  The Escrow Agent
shall not be required to inquire as to the performance or observation of any
obligation, term or condition under any agreement or arrangement by Parent of
Jenson Services. The Escrow Agent is not a party to, and is not bound by, any
agreement or other document out of which this Agreement may arise, including,
but not limited to the Merger Agreement transaction documents.  The Escrow Agent
shall be under no liability to any party hereto by reason of any failure on the
part of any party hereto or any maker, guarantor, endorser or other signatory of
any document or any other person to perform such person’s obligations under any
such document. The Escrow Agent shall not be bound by any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall give its prior written consent thereto. This Agreement shall not be
deemed to create a fiduciary relationship between the parties hereto under state
or federal law.




2.2

The Escrow Agent shall not be responsible in any manner for the validity or
sufficiency of this Agreement or of any property delivered hereunder, or for the
value or collectability of any note, check or other instrument, if any, so
delivered, or for any representations made or obligations assumed by any party
other than the Escrow Agent. Nothing herein contained shall be deemed to
obligate the Escrow Agent to deliver any cash, instruments, documents or any
other property referred to herein, unless the same shall have first been
received by the Escrow Agent, and in the case of a check, has cleared and
immediately available funds are available to the Escrow Agent, pursuant to this
Agreement.




2.3

The Escrow Agent may execute or perform any duties under this Agreement either
directly or through agents, designees, nominees, and assignees, and shall not be
responsible for the actions of any such party appointed with due care.




2.4

The Escrow Agent may request that the Company deliver a certificate setting
forth the names of individuals and or titles of officers authorized at such time
to take specific actions pursuant to this Agreement and shall be entitled to
rely upon such certificate until a new certificate is delivered to Escrow Agent.
 The Escrow Agent may rely upon and shall not be liable for acting or refraining
from acting upon any written notice, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall be under no duty to
inquire or investigate the validity, accuracy or content of any such document.




2.5

The Escrow Agent shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it in good faith or for any mistake in act or
law, or for anything which it may do or refrain from doing in connection
herewith, except its own gross negligence or willful misconduct.





2







--------------------------------------------------------------------------------













2.6

The parties hereto agree that should any dispute arise with respect to the
payment, ownership or right of possession of the Escrow Account, or if the
Escrow Agent is uncertain as to its rights or duties hereunder, the Escrow Agent
is authorized and directed to retain in its possession, without liability to
anyone, except for its willful misconduct or gross negligence, all or any part
of the Escrow Account until such dispute or uncertainty shall have been settled
either by mutual agreement by the parties concerned or by the final order,
decree or judgment of a court or other tribunal of competent jurisdiction in the
United States of America, and a notice executed by the parties to the dispute or
their authorized representatives shall have been delivered to the Escrow Agent
setting forth the resolution of the dispute. The Escrow Agent shall be under no
duty whatsoever to institute, defend or partake in such proceedings; provided,
however, the Escrow Agent may, in its sole discretion, commence an interpleader
action or seek other judicial relief or orders as it may deem, in its sole
discretion, necessary. The costs and expenses, including attorney fees, incurred
in connection with any such proceeding shall be paid by, and shall be deemed an
expense of Parent and Jenson Services.




2.7

The Escrow Agent shall never be required to use or advance its own funds or
otherwise incur financial liability in the performance of any of its duties or
the exercise of any of its rights and powers hereunder. The Escrow Agent shall
not be obligated to take any action which in its reasonable judgment would
involve it in expense or liability unless it has been furnished with an
indemnity or other security reasonably satisfactory to it.




2.8

In no event shall the Escrow Agent be liable, directly or indirectly, for any
special, indirect or consequential damages, even if the Escrow Agent has been
advised of the possibility of such damages and regardless of the form of action.




2.9

The Escrow Agent shall not be responsible for delays or failures in performance
resulting from acts beyond its control.  Such acts shall include but not be
limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes, terrorist attacks or
other disasters.




2.10

The Escrow Agent is authorized to obey and comply, in any manner it deems
appropriate, with all writs, order, judgments, awards, decrees issued or process
entered by any court, agency, arbitrator, or tribunal with respect to this
Agreement.




2.11

The agreements set forth in this Section 2 shall survive the resignation or
removal of the Escrow Agent, the termination of this Agreement and the payment
of all amounts hereunder.




3.

Fees and Indemnification of Escrow Agent




3.1

Parent agrees to pay the Escrow Agent $500 as compensation for its services as
Escrow Agent, and to reimburse the Escrow Agent for all costs, fees and expenses
incurred by the Escrow Agent in the performance of its duties hereunder.




Wire Instructions:




Brunson Chandler & Jones Trust Account

US BANK

170 South Main Street

Salt Lake City, Utah 84111

Routing: 124302150

Account: 153152343783

Swift: USBKUS44IMT








3







--------------------------------------------------------------------------------













3.2

Parent and Jenson Services will reimburse and indemnify the Escrow Agent for,
and hold it harmless against, any loss, liability, claim, cost, damage or
expense, including but not limited to attorney fees and costs, incurred without
gross negligence or willful misconduct on the part of the Escrow Agent and
arising out of or in conjunction with its acceptance of, or the performance of
its duties and obligations under, this Agreement, as well as the costs and
expenses of defending against any claim or liability arising out of or relating
to this Agreement. Parent and Jenson Services agree to indemnify the Escrow
Agent for any transfer or other taxes the Escrow Agent is obligated to pay on
behalf of Parent or Jenson Services, respectively, only, in connection with this
Agreement. Any payments of income from the Escrow Funds shall be subject to
withholding regulations then in force with respect to U.S. taxes. It is
understood that the Escrow Agent shall be responsible for income reporting only
with respect to income earned on investment of the Escrow Funds and is not
responsible for any other tax reporting.




3.3

The Escrow Agent shall have a lien upon the Escrowed Shares (and all earnings
thereon or additions thereto) held in the Escrow Account for any costs,
expenses, fees or indemnification obligations that may arise under this
Agreement that are not timely paid in full to the Escrow Agent (“Owed Amounts”).
The Escrow Agent shall be entitled to debit and retain that portion of the
Escrow Shares equal to the Determined Value of such Owed Amounts, until all such
Owed Amounts have been paid in full. If property or securities are held in the
Escrow Account, the Escrow Agent shall be entitled to sell, convey or otherwise
dispose of such property or securities for such purpose.




3.4

The terms and obligations of this Section 3 shall survive the termination of
this Agreement, the payment of all amounts hereunder and the resignation or
removal of the Escrow Agent.




4.

Resignation of the Escrow Agent




The Escrow Agent shall have the right to resign upon 30 days written notice to
Parent. In the event of such resignation, Parent shall appoint a successor
escrow agent hereunder by delivering to the Escrow Agent a written notice of
such appointment.  Upon receipt of such notice, the Escrow Agent shall deliver
to the designated successor escrow agent all money and other property held
hereunder and shall thereupon be released and discharged from any and all
further responsibilities whatsoever under this Agreement; provided, however, the
Escrow Agent shall not be deprived of its compensation earned prior to such
time.  If no successor escrow agent shall have been designated by the date
specified in the Escrow Agent’s notice, all obligations of the Escrow Agent
hereunder shall nevertheless cease and terminate and the Escrow Agent’s sole
responsibility thereafter shall be to keep safely all property then held by it
and to deliver the same to a person designated by the other parties hereto.
 Additionally, if no successor escrow agent shall have been designated, the
Escrow Agent may (i) at the expense of Parent, petition any court of competent
jurisdiction for the appointment of a successor escrow agent, or (ii) deposit
the Escrow Funds with a court of competent jurisdiction and thereafter have no
further responsibilities or duties in connection therewith.








4







--------------------------------------------------------------------------------










5.

Miscellaneous




5.1

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (written or oral) of the parties in connection herewith.




5.2

This Agreement shall not be revoked, rescinded, amended, or modified as to any
of its terms or conditions except by a writing signed by all of the parties
hereto.




5.3

Any notice or other communication under this Agreement shall be in writing and
shall be considered given when delivered personally, upon receipt of
confirmation from the transmitting equipment if sent by facsimile or email, two
days after being sent by a major overnight courier, or five days after being
mailed by certified mail, return receipt requested, to the parties at their
respective addresses set forth below (or at such other address as a party may
specify by notice to the other):




If to Parent, to:




Westcott Products Corporation

P.O. Box 5375

Midland, TX  79704




If to Jenson Services, to:




Jenson Services, Inc.

4685 South Highland Drive, Suite 202

Salt Lake City, Utah 84117

 

If to the Escrow Agent, to:




Brunson Chandler & Jones, PLLC

175 S. Main St., 15th Floor

Salt Lake City, UT  84111




The parties hereto authorize the Escrow Agent to rely upon and comply with
instructions or directions sent via unsecured facsimile or email transmission
and Escrow Agent shall not be liable for any loss, liability or expense of any
kind incurred by Parent, Jenson Services or any third party due to Escrow
Agent’s reliance upon and compliance with instructions or directions given by
unsecured facsimile or email transmission, provided, however, that such losses
have not arisen from the gross negligence or willful misconduct of the Escrow
Agent, it being understood that the failure of the Escrow Agent to verify or
confirm that the person providing the instructions or directions, is, in fact,
an authorized person does not constitute gross negligence or willful misconduct.




5.4

This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah without reference to or application of its rules or principles
of conflicts of law. Each of the parties hereto hereby irrevocably agrees that
any action, suit or proceedings against any of them by any of the other
aforementioned parties with respect to this Agreement shall be brought before
the exclusive jurisdiction of the federal or state courts located in Salt Lake
County, State of Utah, unless all the parties hereto agree in writing to any
other jurisdiction. Each of the parties hereto hereby submits to such exclusive
jurisdiction. Each party consents to service of process by certified or
registered mail, return receipt requested, directed to the address last
specified for notices. All parties hereto agree to waive the right to trial by
jury to the fullest extent permitted by law. To the extent that in any
jurisdiction, Parent or Jenson Services may be entitled to claim, for itself or
its assets, immunity from suit, execution, attachment (whether before or after
judgment) or other legal process, each hereby irrevocably agrees not to claim,
and hereby waives such immunity.








5







--------------------------------------------------------------------------------










5.5

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, administrators, executors, successors, and
assigns. Notwithstanding any other provision contained herein, if the Escrow
Agent consolidates with, merges or converts into, or transfers all or
substantially all of its business to another entity, the successor without any
further act shall be the successor Escrow Agent hereunder.




5.5

The failure of any party at any time or times to require performance of any
provision hereunder shall in no way affect the right of such party at a later
time to enforce the same. The rights and remedies conferred upon the parties
hereto shall be cumulative, and the exercise or waiver or any such right or
remedy shall not preclude or inhibit the exercise of any additional rights or
remedies. The waiver of any right or remedy hereunder shall not preclude the
subsequent exercise of such right or remedy.




5.6

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.




5.7

Nothing in this Agreement shall confer any rights, either express or implied,
upon any person or entity, other than the parties hereto and their respective
successors, permitted assigns, heirs, executors, personal representatives,
administrators, and legal representatives.




5.8

If any provisions of this Agreement shall be declared by any court of competent
jurisdiction illegal, void or unenforceable, the other provisions shall not be
affected, but shall remain in full force and effect.




5.9

Headings of the sections contained in this Agreement are solely for convenience
or reference and shall not affect the meaning or interpretation of this
Agreement.




5.10

Parent and Jenson Services each represents and warrants (a) that this Agreement
has been duly authorized, executed and delivered on its behalf and constitutes
its legal, valid and binding obligation and (b) that the execution, delivery and
performance of this Agreement by the Company or Jenson Services does not and
will not violate any applicable law or regulation.




5.11

The parties hereto shall furnish the Escrow Agent upon execution of this
Agreement, and as subsequently required, all appropriate U.S. tax forms and
other information in order for the Escrow Agent to comply with U.S. tax or other
regulations.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.







Parent:




________________________________

Name:

Title:




Jenson Services:




________________________________

Name:

Title:




Escrow Agent:




BRUNSON CHANDLER & JONES, PLLC




/s/ Callie Jones __________________

Name:  Callie Jones

Title: Partner





6





